DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities: 
In line 3 of claim 9, “a controller, as claim in claim 1,” should be changed to “the controller, as claim in claim 1,”
 In line 5 of claim 10, “a controller, as claim in claim 1,” should be changed to “the controller, as claim in claim 1,”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (U.S. Pre-Grant Publication No. 20170017137).
Regarding independent claim 1, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses a controller (200) that drives a vibration element (202) including an electromechanical energy conversion element (219) by an AC signal to thereby move a contact body (203) which is in contact with the vibration element (202) relative to the vibration element (202), 
wherein the controller (200) is configured (212) to control a pulse duty cycle of a signal converted to the AC signal based on a difference (FIG. 3A, FIG 3B: deviation) between a target stop position (FIG. 3A, FIG 3B: target position) which is a final stop position of the contact body (203) and a current position (FIG. 3A, FIG 3B: detection position) of the contact body (203), and an actual speed (driving speed as in FIG. 6 and FIG. 7) of the contact body (203).
Regarding claim 2, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured to change the pulse duty cycle in a case where the difference (FIG. 3A, FIG 3B: deviation) is smaller than a predetermined threshold value (FIG. 3A, FIG 3B) and also the actual speed (driving speed as in FIG. 6 and FIG. 7) is higher than a predetermined threshold speed (FIG. 17: there is relationship between frequency and speed, therefore controlling frequency effects the speed, e.g. see §0038-0040).
Regarding claim 3, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured to reduce (FIG. 4: S109) the pulse duty cycle as the difference (FIG. 3A, FIG 3B: deviation) is smaller.
Regarding claim 4, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured (208) to adjust a size of elliptical motion excited at protrusions included in the vibration element (202), by controlling the pulse duty cycle.
Regarding claim 5, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured (208) to adjust an amplitude of the elliptical motion in a direction orthogonal to a direction of driving the vibration element (202), by controlling the pulse duty cycle (Claim 15: the second control unit is configured to control amplitude of the elliptical motion in a direction perpendicular to the driving direction of the vibrating member, by controlling pulse duty of signals converted into the AC signals.)
Regarding claim 6, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured to control a drive frequency and a phase difference of the AC signal by performing feedback control (PID) based on a deviation between a command position which is a temporary target position of the contact body and the current position (§0060: In the deceleration period C, the driving frequency and phase difference of AC signals are set by position feedback control such as PID control; §0061: the driven element 203 is moved to the command position while changing the driving frequency and phase difference the AC signals based on the first deviation between the command position and current position, using position feedback control such as PID control again.)
Regarding claim 7, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured (212) to increase the pulse duty cycle in a case where the actual speed is lower than a predetermined first threshold value (§0061: The pulse duty is then set in accordance with the second deviation (S109). The pulse duty is set to a value larger than 0, from the absolute value of the second deviation, using a look-up table in which second deviations and corresponding pulse duties are set beforehand. The smaller the second deviation is, the smaller the pulse duty is set to be, and conversely the larger the second deviation, and greater the pulse duty.)
Regarding claim 8, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses the controller (200) is configured (212) to increase the pulse duty cycle until the actual speed becomes higher than a predetermined second threshold value (the peak of driving speed; §0039: speed control of the vibration type actuator can be performed by combining the above-described frequency control, phase difference control, and voltage control.).
Regarding claim 9, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses a vibration actuator including: a vibration element (202); and a controller (200), as claimed in claim 1 (see the rejection of claim 1), which is configured to control driving of the vibration element (202).
Regarding claim 11, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses an image capture apparatus which includes a lens barrel (12) including: an image capture device (11) arranged on an optical axis of the lens barrel (12); and a vibration actuator (FIG. 2B), as claimed in claim 9 (see the rejection of claim 9), which is configured to drive a lens (13) included in the lens barrel (12).
	Regarding independent claim 13, Morita (e.g. see FIG. 2A, FIG. 3A, FIG 3B, FIG. 4, FIG. 6, FIG. 7) discloses a drive device at its normal operation performing a control method for driving a vibration element (202) including an electromechanical energy conversion element (219) by an AC signal to thereby move a contact body (203) which is in contact with the vibration element (202) relative to the vibration element (202), comprising: controlling (212) a pulse duty cycle of a signal converted to the AC signal based on a difference (FIG. 3A, FIG 3B: deviation) between a target stop position (FIG. 3A, FIG 3B: target position) which is a final stop position of the contact body and a current position (FIG. 3A, FIG 3B: detection position) of the contact body (203), and an actual speed (driving speed as in FIG. 6 and FIG. 7) of the contact body (203). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (U.S. Pre-Grant Publication No. 20170017137) in view of Sumioka (U.S. Pre-Grant Publication No. 20160329836.)
	Regarding claim 10, Morita (e.g. see FIG. 2A) discloses a controller (200), as claimed in claim 1 (see the rejection of claim 1), which is configured to control driving of each vibration element (202).
	Morita does not explicitly disclose “a vibration actuator including: a contact body formed into an annular shape; a plurality of vibration elements arranged at substantially equally-spaced intervals in a circumferential direction of the contact body; control of driving of each vibration element by the controller causes the contact body to rotate relative to the vibration elements.”
	However, Sumioka (e.g. see FIG. 8) teaches a vibration actuator (e.g. see FIG. 8) including: a contact body (801) formed into an annular shape (802 is annular shape); a plurality of vibration elements (803, 804, 805) arranged at substantially equally-spaced intervals in a circumferential direction of the contact body (801); control of driving (810) of each vibration element (each of 803, 804, 805) by the controller (A position command is given from a not-shown controller and input to a control circuit) causes the contact body (801) to rotate relative to the vibration elements (803, 804, 805).
	It would have been obvious to a person having ordinary skill in the art, as of the effective filing date or the priority date of the application, to modify the image capture apparatus of Morita to include “a vibration actuator including: a contact body formed into an annular shape; a plurality of vibration elements arranged at substantially equally-spaced intervals in a circumferential direction of the contact body; control of driving of each vibration element by the controller causes the contact body to rotate relative to the vibration elements” as taught by Sumioka for the purpose of providing three vibrating elements connected in parallel to drive a moving element to rotate in order to improve the control of the image pickup apparatus.
	Since Morita and Sumioka are both from the same field of endeavor (the application of actuator in the image pickup apparatus), the purpose disclosed by Sumioka would have been recognized in the pertinent art of Morita.
	Regarding claim 12, Morita (e.g. see FIG. 2A) discloses an image capture apparatus which includes a lens barrel (12), including: an image capture device (13) arranged on an optical axis of the lens barrel (12); and a vibration actuator (a vibration type actuator), as claimed in claim 10 (see the rejection of claim 10), which is configured to drive a lens (13) included in the lens barrel (12).
	Examiner’s Note:
In this Office Action, Examiner has cited particular figures, column numbers, paragraph numbers, and line numbers of the prior arts applied in the rejections.  However, other figures and passages of the same prior arts may anticipate the claim limitations as well.  Therefore, Applicants are respectfully requested to consider the prior arts in their entirety as potentially teaching claimed invention.
For amendment purpose, Applicants are very much appreciated for indicating the portion(s) of the specification which dictates the structure(s) relied on for proper interpretation as well as for verification and determination of the metes and bounds of the claimed invention.  Applicants’ indication of the specific figures and items of figures which represent features of the invention disclosed in the amended claims, is also expected. 
Additionally, in the event that other prior art(s) is/are provided and made of record by the Examiner as being relevant or pertinent to applicant's disclosure but not relied upon, the examiner requests that the reference(s) be considered in any subsequent amendments, as the reference(s) is also representative of the teachings of the art and may apply to the specific limitations of any newly amended claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishi (U.S. Pre-Grant Publication No. 20050253485) discloses an ultrasonic motor including an annular stator, a rotor, a rectangular parallelepiped multilayer piezoelectric transducer, a support shaft, three transducers with drivers, a holder for holding the transducers with an elastic plate therebetween, and an urging leaf spring for urging the holder.
Sakatani et al. (U.S. Pre-Grant Publication No. 20060113867) discloses a the vibration wave motor incorporated in the lens barrel, a rotor, a bearing member, a bending-vibration driving transducer having a support shaft and two driving elements and serving as an actuator, and a leaf spring having a pressing protrusion. 
Ashizawa et al. (U.S. Patent No. 10871700) discloses a lens-side for a lens barrel to control a drive apparatus performing a technique of suppressing the generation of abnormal noise related to the driving of a vibration wave motor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





29 July 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837